—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), entered July 19, 1993, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
There was no evidence adduced at trial that would support a *424finding that the defendant violated either Vehicle and Traffic Law § 375 (2) (a) or Vehicle and Traffic Law § 1180 (e). Thus, the trial court’s refusal to include those sections in the charge to the jury was proper (see, Hardy v Sicuranza, 133 AD2d 138; Gamar v Gamar, 114 AD2d 487; Wilmot v City of New York, 73 AD2d 201).
The jury’s determination that the defendant’s negligence was not a proximate cause of the automobile accident was supported by "a fair interpretation of the evidence” (Nicastro v Park, 113 AD2d 129, 134). Accordingly, the trial court properly denied the plaintiffs motion to set aside the verdict. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.